Plaintiff in error, Forest Gant, was tried by jury, found guilty, and sentenced to three years in the State prison for cattle stealing. The first count of the information on which Gant was convicted charged the larceny of a brown bull yearling, the property of Ransom Ard.
On a search by officers of defendant's premises, the hide of a butchered animal answering the description of the one charged as having been stolen, and identified as such, was found buried, together with hides of other animals apparently *Page 24 
also stolen. This circumstance, considered in connection with other testimony of a direct and positive character, clearly pointing to the defendant's guilt, is sufficient to sustain the sufficiency of the evidence to support the verdict, which is of a more convincing character than that held inadequate in Haag v. State, 111 Fla. 781, 149 Sou. Rep. 566, and cases cited.
Nor did the trial court err in allowing in evidence testimony of the officers regarding the secreted cowhides found buried in Forest Gant's premises. There was a legal predicate therefor offered, and apparently found to be the truth of the circumstance by the trial judge, to the effect that the finding of the buried hides was the result of a voluntary and express challenge by the defendant inviting the officers to search his premises in order to confirm his protestations that he had nothing on them of a suspicious nature, tending to show him to be a cattle thief. Carlton v. State, 111 Fla. 777, 149 Sou. Rep. 767.
It follows that there being no error, the judgment is to be affirmed.
Affirmed.
ELLIS and TERRELL, J. J., concur.
WHITFIELD, P. J., and BROWN and BUFORD, J. J., concur in the opinion and judgment.